Appeal from an order of the Family Court of St. Lawrence County (Follett, J.), entered June 23, 1981, which denied respondent’s application to reopen a Uniform Support of Dependents Law proceeding. In 1970, petitioner Margaret F. Brown and respondent Thomas W. Fayette were divorced by an Alabama decree, and the subjects of this support proceeding are their natural children, Brett and Finee Fayette. An earlier proceeding in Dickson County, Tennessee, the residence of petitioner and the children, resulted in 1973 in a support order directing respondent to pay $35 weekly. Respondent soon ceased to make his required payments and no further legal action occurred between the parties until the instant reciprocal proceeding for support was commenced in Tennessee by petitioner, now remarried, against respondent, now remarried and living in the Village of Potsdam, New York. *727Following a hearing on the matter in the Family Court of St. Lawrence County, a support order was issued directing respondent to make weekly support payments of $40 effective January 19, 1981, with actual payments to commence April 6, 1981, and additional payments of $10 a week commencing April 6, 1981 to cover arrearages accumulated since the effective date of the order. Subsequently, respondent’s time to apply for a reopening of the proceeding was extended and a request for a reopening was then filed with the court. When this request was later denied, the present appeal ensued. We hold that the challenged order should be affirmed. In so ruling, we initially note that the proceeding was properly conducted in accordance with the statutorily established procedures (see Domestic Relations Law, § 37), and that the constitutionality of the procedures has previously been established (see Nass v Nass, 64 AD2d 852). Moreover, our examination of the record leads us to conclude that the Family Court adequately considered the interests of the parents and children involved and did not abuse its discretion in making its ultimate ruling. Order affirmed, without costs. Main, J. P., Mikoll, Yesawich, Jr., Weiss and Levine, JJ., concur.